Exhibit 10.1

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

[Letterhead of Wells Fargo Capital Finance, LLC]

February 2, 2015

Mad Catz, Inc.

10680 Treena Street

Suite 500

San Diego, CA

92131-2447

Dear Sirs/Mesdames:

 

Re: Fourth Amended and Restated Loan Agreement dated August 1, 2012 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”) between Wells Fargo Capital Finance, LLC (“Wells
Fargo”), Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to them in the Loan Agreement unless stated otherwise.

We hereby notify you that an Event of Default (the “Existing Event of Default”)
has occurred under Section 8.24 of the Loan Agreement as a result of MCII’s
failure to maintain consolidated EBITDA of not less than [***] calculated on a
rolling 12 month basis at the end of the month of December 2014. The financial
statements recently delivered by the Borrower to Wells Fargo indicated that such
EBITDA was $1,002,000.

In connection with the Existing Event of Default, you have requested that we
provide this Agreement to you in order to, among other things, waive the
Existing Event of Default and amend the Loan Agreement, all as specifically set
out below.

 

1. Limited Waiver.

 

  (a) Wells Fargo hereby waives the Existing Event of Default.

 

  (b) Notwithstanding the foregoing, the limited waiver by Wells Fargo above:

 

  (i) shall not extend to any other Default or Event of Default by the Borrower
or any Obligor under the Financing Agreements;

 

  (ii) shall not be construed as a waiver of any other provisions of the
Financing Agreements or consent to, or waiver of, any further or future action
on the part of the Borrower or any Obligor;

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  (iii) is intended to be limited to the specific purpose and intent for which
same has been provided, and does not prejudice any rights or remedies that Wells
Fargo may have now or may have in the future under or in connection with the
Financing Agreements.

 

  (c) Wells Fargo reserves its rights and remedies at any time and from time to
time arising in connection with any Defaults or Events of Default now existing
or hereafter arising (other than the Existing Event of Default specifically
waived above).

 

2. Amendments to Loan Agreement

 

  (a) Section 8.24 (EBITDA) of the Loan Agreement is hereby deleted and replaced
with the following:

“8.24 EBITDA

MCII shall maintain consolidated EBITDA of not less than the amounts set forth
below calculated on a rolling 12 month basis and at the end of the months set
forth below:

 

Month

  

EBITDA

January 2015    [***] February 2015    [***] March 2015    [***] April 2015   
[***] May 2015    [***] June 2015    [***]

and Lender, Borrower and Obligors shall agree to new financial covenants by
June 15, 2015 and failure to so agree by such date shall be an Event of
Default.”

 

  (b) The compliance certificate required to be delivered by Borrower pursuant
to Section 8.6(g) of the Loan Agreement shall be in the form attached hereto as
Exhibit “A”.

 

  (c) This Agreement is an amendment to the Loan Agreement. Unless the context
of this Agreement otherwise requires, the Loan Agreement and this Agreement
shall be read together and shall have effect as if the provisions of the Loan
Agreement and this Agreement were contained in one agreement. The term
“Agreement” when used in the Loan Agreement means the Loan Agreement as amended
by this Agreement, together with all amendments, modifications, supplements,
extensions, renewals, restatements and replacements thereof from time to time.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  (d) Nothing in this Agreement when read together with this Agreement, shall
constitute a novation, payment, re-advance or reduction or termination in
respect of any Obligations.

 

3. Representations and Warranties

In order to induce Wells Fargo to enter into this Agreement, the Borrower and
each Obligor represent and warrant to Wells Fargo as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  (a) After giving effect to this Agreement:

 

  (i) all of the representations and warranties in the Loan Agreement and the
other Financing Agreements are true and correct as of the date hereof;

 

  (ii) each of the Borrower and the Obligors is in compliance with all the
covenants contained in the Loan Agreement and the other Financing Agreements;

 

  (iii) no Default or Event of Default exists or is continuing;

 

  (b) the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder are all within the Borrower’s and each
Obligor’s corporate powers, have been duly authorized and are not in
contravention of law or the terms of the Borrower’s or each Obligor’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which the Borrower or an Obligor is a
party or by which the Borrower’s or an Obligor’s property is bound;

 

  (c) each of the Borrower and the Obligors have duly executed and delivered
this Agreement; and

 

  (d) this Agreement constitutes a legal, valid and binding obligation of the
Borrower and each Obligor, enforceable against them by Wells Fargo in accordance
with the terms of this Agreement.

 

4. General

 

  (a) The Loan Agreement, as amended by this Agreement, shall continue in full
force and effect and the rights and obligations of all parties thereunder shall
not be affected or prejudiced in any manner except as specifically provided for
herein.

 

  (b) It is agreed and confirmed that after giving effect to this Agreement, all
security and guarantees delivered by the Borrower and each Obligor secures the
payment and performance of all of the Obligations including, without limitation,
the obligations, liabilities and indebtedness arising under the Loan Agreement.

 

  (c) The Borrower and each Obligor shall execute and deliver such documents and
take such actions as may be necessary or desirable by Wells Fargo to give effect
to the provisions and purposes of this Agreement, all at the expense of the
Borrower and each Obligor.

 

- 2 -



--------------------------------------------------------------------------------

  (d) The Borrower agrees to pay Wells Fargo a $35,000 waiver and amendment fee
which is earned by Wells Fargo and payable to Wells Fargo on the date hereof.

 

  (e) The Borrower and each Obligor shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to Wells Fargo in connection with the preparation, negotiation, execution,
delivery, review and enforcement of this Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.

 

  (f) This Agreement may be executed and delivered by facsimile or pdf and in
any number of counterparts, each of which when so executed and delivered is an
original and all of which taken together constitute one and the same instrument.

 

  (g) This Agreement shall be governed by the laws of the State of Illinois.

 

  (h) This Agreement is a Financing Agreement.

If the foregoing correctly sets out our agreement, please indicate your
acceptance of the terms and conditions of this Agreement by signing below and
returning an executed copy to us by no later than 5:00 p.m. (PST) on
February 18, 2015 after which time, if not accepted by all of you, this
Agreement shall be null and void.

Yours truly,

 

WELLS FARGO CAPITAL FINANCE, LLC Per:

/s/ GARY WHITAKER

Name: Gary Whitaker

Title: Authorized Signer

 

- 3 -



--------------------------------------------------------------------------------

Agreed this 2nd day of February, 2015.

 

MAD CATZ, INC. MAD CATZ INTERACTIVE, INC. Per:

/s/ DARREN RICHARDSON

Per:

/s/ DARREN RICHARDSON

Name: Darren Richardson

Title: President & CEO

Name: Darren Richardson

Title: President & CEO

1328158 ONTARIO INC. WINKLER ATLANTIC HOLDINGS LIMITED Per:

/s/ DARREN RICHARDSON

Per:

/s/ DARREN RICHARDSON

Name: Darren Richardson

Title: Director

Name: Darren Richardson

Title: Director

MAD CATZ EUROPE LIMITED MAD CATZ INTERACTIVE ASIA LIMITED Per:

/s/ BRIAN ANDERSEN

Per:

/s/ DARREN RICHARDSON

Name: Brian Andersen

Title: COO

Name: Darren Richardson

Title: Director

FX UNLIMITED, INC. MAD CATZ GMBH Per:

/s/ DARREN RICHARDSON

Per:

/s/ DARREN RICHARDSON

Name: Darren Richardson

Title: President & CEO

Name: Darren Richardson

Title: Director

SAITEK, S.A. MAD CATZ TECHNOLOGICAL DEVELOPMENT (SHENZHEN) CO., LTD. Per:

/s/ OLIVIER VOIRIN

Per:

/s/ CHEUNG HING TIM (NICHOLAS)

Name: Olivier Voirin

Title: President

Name: Cheung Hing Tim (Nicholas)

Title: Legal Representative

MAD CATZ CO., LTD. Per:

/s/ TAKETOSHI MATSUURA

Name: Taketoshi Matsuura

Title: Representative Director, President

 

- 4 -



--------------------------------------------------------------------------------

Exhibit “A”

Form of Compliance Certificate

MAD CATZ, INC.

Date:                 ,             .

This Compliance Certificate (this “Certificate”) is given by MAD CATZ, INC.
(“Borrower”) pursuant to Section 8.6(g) of the Fourth Amended and Restated Loan
Agreement dated as of August 1, 2012 (as amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Loan Agreement”)
between Wells Fargo Capital Finance, LLC, as Lender and US Collateral Agent,
Borrower and Obligors. Capitalized terms used herein without definition shall
have the meanings set forth in the Loan Agreement.

The officer executing this Certificate is the Chief Financial Officer of
Borrower, and as such is duly authorized to execute and deliver this Certificate
on behalf of Borrower. By so executing this Certificate, Borrower hereby
certifies to Lender that:

 

  (a) the financial statements delivered with this Certificate comply with all
requirements of the Loan Agreement and fairly present the financial position of
Borrower or Obligor, as applicable, as of such date and for the applicable
period then ended in accordance with GAAP;

 

  (b) Borrower has reviewed the relevant terms of the Financing Agreements and
the condition of Borrower, Obligors and their subsidiaries;

 

  (c) Borrower and Obligors are in compliance with all financial covenants set
forth in Sections 8.20 and 8.24 of the Loan Agreement, as demonstrated by the
calculations of such covenants set forth in the Excel spreadsheets attached
hereto and as indicated below;

 

    

Covenant

  

Compliance

 

(i)

   Section 8.20 of Loan Agreement – Software Expenditures      Yes/No   

(ii)

   Section 8.24 of the Loan Agreement – EBITDA      Yes/No   

 

  (d) the Fixed Change Coverage Ratio for purposes of assisting Lender in
determining the Applicable Rate is [—] for the final month of the most recently
ended Fiscal Quarter, as demonstrated by the calculations set forth in the Excel
spreadsheet attached hereto; and

 

  (e) no Default or Event of Default exists, except as set forth below, which
includes a description of the nature and status and period of existence of such
Default or Event of Default and what action Borrower has taken, and is
undertaking and proposes to take with respect thereto.

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by
                     of Borrower this             day of             ,
20        .

 

MAD CATZ, INC. By:

 

Name:

Title:

 

- 2 -